Citation Nr: 1119883	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  03-23 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to June 1962. 

This matter comes before the Board of Veterans' Appeals  (Board) from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied service connection for bilateral rotator cuff injury. 

The Veteran presented testimony at a personal hearing in August 2006 before the undersigned Veterans Law Judge.  In December 2008, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's right shoulder disability is not related to his service or to any aspect thereof.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24) , 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351  (Fed. Cir. 2000).  Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

The Veteran contends that he fractured his right shoulder in service in a beach accident.  In July 2003, he submitted a photograph claimed to be of him dated July 1960 showing a young man wearing fatigues with his right arm taped to his body and in a sling.  The Veteran stated that the picture was taken about seven months after the beach accident.  He contends that he had right shoulder pain and problems since the accident.

Service medical records show that in May 1960, the Veteran sought medical treatment and reported being caught in a wave the previous day and having hit his shoulder in the sand.  He could not lift his right shoulder and was to be examined.  When seen at Battalion Aid, the entry shows it was a probable acromioclavicular separation and an x-ray was to be taken.  A copy of the x-ray or x-ray report is not contained in the claims file.  At his separation examination in May 1962, the Veteran's upper extremities were clinically evaluated as normal.

As there was no evidence of any continuing right shoulder complaints or treatment following the 1960 injury, and no chronic right shoulder disability was shown on separation from service, the Board finds that chronicity in service is not established.  38 C.F.R. § 3.303(b) (2010). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a right shoulder disability.  38 C.F.R. § 3.303(b) (2010). 

The first post-service medical record to show a right shoulder disability is dated in April 2000, when the Veteran was treated for a work-related right shoulder injury.  He had been doing some lifting when he felt a sudden tearing sensation at his right shoulder.  Since then he had unrelenting pain that was unresponsive to anti-inflammatory medications or physical therapy.  He had had a second episode shortly afterwards when he had pulled a license plate off of his car and felt immediate severe pain and further tearing.  An MRI showed a complete tear of supraspinatus and infraspinatus muscles.  His past medical history was significant for degenerative disc disease of the cervical spine.  The Veteran did not report any previous shoulder injury.  On examination, the symptoms included palpable subacromial crepitus.  He underwent rotator cuff repair surgery.  The preoperative and postoperative diagnoses were massive right rotator cuff tear and acromioclavicular joint arthrosis.

A June 2002 letter from the private surgeon who operated on the Veteran's right shoulder in April 2000 noted that the Veteran had significant degenerative arthritic changes in the acromioclavicular joint.  The physician explained that acromioclavicular arthritis could be a precursor to rotator cuff pathology or predispose the acute failure of the rotator cuff under sudden excessive loading as in the Veteran's case.  Though the physician was not familiar with the Veteran's in-service physical duties and therefore could not establish a causal relationship between his current rotator cuff tear and wear and tear on his acromioclavicular joint in service, a link could be proposed if his duties included repetitive overhead lifting or prolonged overheard arm manipulation such as a mechanic's work.  The physician stated that if the Veteran had a history of chronic aching at the top and front part of his shoulder within a year following such duties, then it was more likely than not that his current right shoulder disability had its onset in service.  

VA treatment records show that in March 2002, the Veteran reported pain in the right shoulder that had begun after several injuries in 2000.  He was having similar pain in the left shoulder which was diagnosed as left shoulder rotator cuff syndrome with impingement.  

On November 2002 VA orthopedic examination, the Veteran reported that while in service, in 1961, he dove into the water while on beach patrol and injured his right clavicle.  He stated that in approximately 1999, the symptoms in his right shoulder had returned and that one year later, he suffered a right rotator cuff tear.  He stated that his cervical spine had also been injured at the time that he dove into the water and that he had started to have pain in his neck in around 1989 when he lifted a heavy chair.  The examiner concluded that the right shoulder injury was not related to the neck condition. 

VA treatment records show that in June 2003, the Veteran reported having bilateral shoulder pain since the in-service injury.  

Private treatment records show that in March 2004, the Veteran requested that his physician treat his right shoulder, which was under industrial claim.  In February 2005, the Veteran underwent a right shoulder arthroscopy and debridement.  It was noted that he had had difficulties with both shoulders over the years and had a previous repair to the right shoulder following a work-related incident.

VA treatment records show continuing bilateral shoulder pain in March 2006. 

At his August 2006 hearing before the Board, the Veteran stated his belief that prior to the 2000 right rotator cuff tear, he had had an underlying injury, the in-service broken clavicle, that predisposed him to further shoulder injury.

On November 2009 VA examination, the Veteran reported that following the in-service injury to his right shoulder and neck, he developed right shoulder pain in the 1980s and 1990s.  The examiner reviewed the Veteran's claims file and noted that the Veteran had a current diagnosis of CPPD, which was a generalized arthritis of multiple joints.  After physically examining the Veteran, the examiner determined that it was less likely than not that the Veteran's current right shoulder disability, degenerative joint disease with remote resection of the distal clavicle and rotator cuff repair times two, was related to the in-service diving injury.  The examiner explained that there was no indication of permanent injury to the right shoulder upon separation from service or for the next thirty years following service, making it much more likely that the Veteran's current right shoulder disability instead had its onset in 1999 following the work-related injury.  Further supporting the conclusion that the current right shoulder disability was unrelated to service was the fact that the Veteran now had CPPD, which affected his shoulder joint and was a partial cause of his current right shoulder disability, and that CPPD was not seen on the in-service X-ray of the left shoulder, which would have shown the presence of that condition.  Thus, his CPPD had begun following service. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places higher probative weight on the November 2009 VA examiner's opinion that the Veteran's right shoulder disability is unrelated to the in-service diving incident and more likely related to the 1999 on-the-job injury, rather than on the June 2002 private examiner's opinion that the Veteran's right shoulder disability could be related to his in-service duties.  The Veteran has not contended that he had in-service duties such as the private physician described that would include repetitive overhead lifting.  Instead, the Veteran's service separation papers show that his military occupational specialty was of clerk typist.  The physician did not address whether an acute injury following a diving incident could have caused the Veteran's acromioclavicular arthritis.  Thus, that opinion is of low probative value because it did not take into account the Veteran's assertions as to how he injured his right shoulder and is also unsupported by the service medical records and service separation papers.  In that regard, the Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinion appears to have been in this case.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

By contrast, the VA examiner thoroughly reviewed the claims file and the service medical records when determining that the current right shoulder disability was unrelated to the in-service diving accident.  The examiner found to be significant that there was a lack of evidence of a chronic right shoulder disability on separation from service and a lack of complaints of or treatment for a right should disability for more than 30 years following service.  That the Veteran's right shoulder pain and problems appeared to follow the on-the-job injury, coupled with his diagnosed arthritis, better explained the etiology of his current shoulder disability.  The Board further notes that although the Veteran has consistently stated that he broke his right clavicle in service, there is no indication that he broke the clavicle in service and the post-service treatment records do not show evidence of a previously broken clavicle.  Accordingly, in light of the probative and competent medical evidence of record, service connection for a right shoulder disability must necessarily be denied. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The medical evidence of record does not demonstrates that it is at least as likely as not that the Veteran's current right shoulder disability is related to his service.  Therefore, the Board finds that service connection is not warranted. 

The first clinical evidence of record of a diagnosis of a right shoulder disability is dated in 2000, approximately 38 years after the Veteran's separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of treatment or symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, the evidence does not show that the Veteran was diagnosed with arthritis within one year following separation from service and he is therefore not entitled to presumptive service connection on that basis.  

In statements in support of his claim, the Veteran has asserted that he is entitled to service connection for a right shoulder disability.  However, as a layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about current symptoms and what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, right shoulder arthritis and rotator cuff tear, as contrasted with symptoms of pain and swelling, are not subject to lay diagnosis.  The Veteran is competent to report that he has been told of a diagnosis of arthritis and a rotator cuff tear, but he is not competent to provide a medical opinion regarding the etiology.  While the Veteran purports that his symptoms during service support the current diagnosis by a medical professional, his statements alone are not competent to provide the medical nexus.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The weight of the medical evidence demonstrates that the Veteran's right shoulder disability first manifested many years after service and was not caused by any incident of service.  The Board concludes that the right shoulder disability was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Here, the RO sent correspondence in July 2002, October 2002, June 2003; a rating decision in December 2002; a statement of the case in June 2003; and supplemental statements of the case in August 2003, December 2003, December 2004, February 2005, June 2005, October 2005, August 2006, October 2006, and November 2007. These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Further, the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473   (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2010 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


